Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Ohashi publication wherein it discloses a human-powered vehicle control device for a human-powered vehicle including an input rotary body to which a human driving force is input, a driving wheel driven by rotating the input rotary body (see Figs. 1 and 4, and ¶0001 - ¶0002, human powered hybrid electric bicycle), 
an electronic controller configured to control the motor, the electronic controller being configured to (see Fig. 4.

    PNG
    media_image1.png
    429
    598
    media_image1.png
    Greyscale

See ¶0005, “controller includes a plurality of control states including a basic state, a drive-standby state which able to transition to and from the basic state, and a driving state which is able to transition to and from the drive-standby state and causes transmission of power from the electric motor to the wheel.”) 

Schieffelin’s work presents a derailleur-based electronic transmission system for an electric bicycle comprising a wheel set; a driven sprocket set coupled to the wheel via at least a first one-way clutch, the driven sprocket set comprising two or more concentric sprockets of different effective diameters; an electronically controllable derailleur configured to move the drive chain among the two or more sprockets; a pedal crank configured to cause rotation of the driven sprocket set by providing a user pedal force to the driven sprocket set through at least a second one-way clutch and the drive chain; a motor configured to cause rotation of the driven sprocket set by providing an electromechanical force to the driven sprocket set through at least the drive chain; and an electronic controller configured to, responsive to a determination that a shift should occur at a time when neither the pedal crank nor the motor is causing rotation of the driven sprocket.
While Ohashi discusses an electric bicycle transmission, Schieffelin provides more clarification wherein their electric bicycle transmission comprises a transmission configured to change a rotational speed ratio of a rotational speed of the driving wheel to a rotational speed of the input rotary body.  (See Figs. 1 - 3, 8, 11A - 11C, and ¶0022 - ¶0023, "a derailleur-based electronic transmission system for an electric bicycle comprises a wheel; a driven sprocket set coupled to the wheel, the driven sprocket set comprising two or more concentric sprockets of different effective diameters; a drive mechanism configured to engage the driven sprocket set; an electronically controllable 

However, the prior art does not teach, or suggest every element of independent claims 1, 9, and 11. As such, a person skilled in the art would not provide Ohashi's hybrid electric bicycle, in view of Schieffelin, or any other combination thereof, to provide the method wherein it controls the motor in accordance with the human driving force upon determining one of the rotational speed ratio and a transmission stage of the transmission is in a first state, and
stop controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and the transmission stage is in a second state that is different from the first state.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious method wherein it controls the motor in accordance with the human driving force upon determining one of the rotational speed ratio and a transmission stage of the transmission is in a first state, and
stop controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and the transmission stage is in a second state that is different from the first state.  
In particular, the prior art is silent in teaching, or suggesting wherein the general arrangement of an electronic controller is configured to control the motor where the human driving force upon it, determines one of the rotational speed ratio, and a transmission stage of the transmission is in a first state, and to stop controlling the motor in accordance with the human driving force upon determining one of the rotational speed ratio and the transmission stage is in a second state that is different from the first state.  Emphasis added.
Further, the prior art fails to teach or suggest a system wherein a storage is configured to changeably store combinations of each of the plurality of states of the human-powered vehicle component with the first control state or the second control state.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661